Citation Nr: 0934426	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected left leg 
disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service connected edema.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to March 1973 
and from April 1978 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of tinnitus is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
current back disorder which is due to any incident or event 
from active service; arthritis in the back was not manifested 
within one year after separation from service, and it is not 
proximately due to or the result of the Veteran's service-
connected left leg disorder, on either a causation or 
aggravation basis.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has 
hypertension which is due to any incident or event from 
active service; hypertension was not manifested within one 
year after separation from service, and it is not proximately 
due to or the result of the Veteran's service-connected 
edema, on either a causation or aggravation basis.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service and cannot be presumed to have been incurred or 
aggravated in service, nor is it proximately due to, the 
result of, or aggravated by the Veteran's service-connected 
left leg disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).

2.  Hypertension was not incurred in or aggravated by service 
and cannot be presumed to have been incurred or aggravated in 
service, nor is it proximately due to, the result of, or 
aggravated by the Veteran's service-connected edema.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In April 2004 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2004 rating 
decision, February 2005 SOC, and December 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

The RO did not afford the Veteran a VA examination for his 
hypertension on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees.  
In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
while is competent evidence of current hypertension, there is 
no evidence that it is related to an in-service event.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  Id.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis and hypertension, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that the regulation which governs claims for 
secondary service connection was amended during the pendency 
of this claim and appeal.  The intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006), now 
codified at 38 C.F.R. § 3.310(b) (2009).  The present case 
predates the regulatory change.  To whatever extent the 
revised regulation may be more restrictive than the previous 
one, the Board will afford the veteran review under both the 
old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

A. Service Connection for a Back Disorder

The Veteran's service treatment records (STRs) do not show 
any treatment or diagnoses related to his back.  On a May 
1984 medical history report he indicated that he had had 
recurrent back pain, and in a narrative statement he wrote 
that he had frequent pain in his low back.  In an examination 
on the same day, the Veteran's spine and other 
musculoskeletal were found to be normal.  On January 1987 and 
October 1993 medical history reports from his reserve 
service, the Veteran indicated that he had not had recurrent 
back pain, and at an October 1993 examination his spine and 
other musculoskeletal were found to be normal.  At a November 
1993 VA examination he denied a history of back pain.

In February 2004 the Veteran wrote that he had had a limp 
since his leg was broken, and that this had affected his 
back.  In addition, he wrote that his left leg was shorter 
than his right leg and that this had had a "major impact" 
on his back.  He took Valium and Sodium naproxen for his 
severe back pain.

In May 2004 the Veteran had a VA examination for the 
residuals of the fracture of the left tibia and fibula, at 
which he reported that he had been having back pain for 15 
years that had been getting progressively worse.  On 
examination both legs measured 39 inches in length, and his 
gait was normal.  In June 2007 the Veteran had another VA 
examination for his lower left extremity at which he reported 
back pain.  The examiner noted that his legs were "nearly 
equal" in length with the right lower extremity having 
"mild shortness."

The Veteran's post-service treatment records do not show any 
complaints or diagnoses related to his back.  To the extent 
that he complains of any back pain, pain itself is not a 
disability for VA purposes.  A symptom alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without a 
pathology to which the complaints of back can be attributed, 
there is no basis to find a back disorder for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).

We recognize the sincerity of the arguments advanced by the 
Veteran that he has a back disorder which is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
a back disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.

Because the evidence preponderates against the claim of 
service connection for a back disorder, to include as 
secondary to a service-connected left leg disorder, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra. 

B.  Service Connection for Hypertension

The Veteran's STRs do not show a diagnosis of hypertension.  
At an August 1966 examination, his blood pressure was 136/74, 
and at an April 1971 examination it was 170/90.  At his 
separation examination in May 1984, his blood pressure was 
126/86.

Treatment records from the Veteran's reserve service show 
that in January 1987 his blood pressure was 152/98 and that 
in August 1989 it was 112/84.  At cardiovascular risk 
screening program testing in September 1989, his blood 
pressure was 112/84 and his collective risk factors did not 
exceed the primary screen limits.

VA treatment notes show that in January 2004 the Veteran's 
blood pressure was 173/94 and 166/101, and he was diagnosed 
with hypertension.  In February 2004  his blood pressure was 
166/101, 136/89, 140/88, and in April 2004 it was 143/84.  
His blood pressure was 159/91 and 132/66 in May 2004 and he 
was educated on the importance of diet and of regular 
exercise and/or physical activity in the control of blood 
pressure.  At August 2004 treatment, his blood pressure was 
157/116, in September 2004 it was 153/88, in March 2005 it 
was 151/95, and in April 2005 it was 146/97.  In May 2005 his 
blood pressure was 139/92.  The Veteran reported at August 
2005 treatment that his blood pressure from home monitoring 
was 120/70, and at treatment it was 112/82 and 114/74.  In 
October 2005 the Veteran's blood pressure was 120/54, in 
February 2006 it was 106/52, in August 2006 it was 113/74, 
and in April 2007 it was 129/74.

As above, the Board recognizes the sincerity of the arguments 
advanced by the Veteran that his hypertension is service 
connected.  However, the resolution of such a medical issue, 
such as the diagnosis of a disability and the determination 
of medical etiology, requires professional evidence.  See 
Espiritu, supra.  Although the Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra.  
However, hypertension requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  In the present 
case, although he has been diagnosed with and treated for 
hypertension since 2004, there is no evidence that the 
Veteran's hypertension was manifested within a year after his 
active service or that it is proximately due to his service 
connected edema, on a causation or an aggravation basis. 
 
Because the evidence preponderates against the claim of 
service connection for hypertension, to include as secondary 
to service-connected edema, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected left leg 
disorder, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected edema, is denied.


REMAND

The Veteran's STRs do not show any complaints or treatment 
related to tinnitus.  His DD Form 214 for March 1969 to March 
1973 shows that his Military Occupational Specialty was 
Atomic Demolition Munitions Specialist.  

In February 2004 the Veteran wrote that during his military 
service he was regularly exposed to excessive noise levels 
from small arms fire, artillery fire with 105 millimeter, 155 
mm, and 8 inch guns, helicopters, and armored personnel 
carriers.  He indicated that in his 17 years of active 
service he served 15 years with combat engineers, one year 
with artillery officer candidate school, and one year with 
flight school, and that since his military service he had had 
ringing in his ears.  At February 2004 VA treatment the 
Veteran denied having significant tinnitus.  At September 
2004 primary care it was noted that he had complained of 
tinnitus in February 2004, and that it had increased over the 
prior several months.

After reviewing the record, the Board believes that a nexus 
examination is needed to secure competent medical evidence as 
to the relative likelihood that the Veteran has tinnitus that 
is related to his active military service.  In McClendon v. 
Nicholson, supra, the Court of Appeals for Veterans Claims 
reviewed the criteria for determining when a VA examination 
is required by applicable regulation, and how the Board 
applies 38 C.F.R. § 3.159(c).  As noted, the salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  In 
the present case, there is conflicting evidence as to whether 
the Veteran currently has tinnitus, which he alleges is due 
to acoustic trauma from his active service.

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence, 
not already of record, which pertains 
to the claim for service connection for 
tinnitus.  The RO should also invite 
the Veteran to submit all pertinent 
evidence in his possession, and explain 
the types of evidence that is his 
ultimate responsibility to submit.

2.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any tinnitus that is present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All appropriate tests 
and studies and/or consultation(s) should 
be accomplished.  It the examiner finds 
that the Veteran has tinnitus, he/she 
should specifically state whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the Veteran's tinnitus is causally 
related to his active service, or whether 
such a relationship to service is 
unlikely (i.e., less than a 50-50 degree 
of probability).  The examiner should 
provide a rationale for all conclusions, 
to include, if he/she cannot state an 
opinion without resorting to speculation, 
why that is so.

3.	Thereafter, the RO should readjudicate 
the Veteran's claim for tinnitus.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with an SSOC.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


